Citation Nr: 1752411	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vocal cord dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served in the Army National Guard of Wisconsin from October 2005 to April 2009, to include active duty for training from March 21, 2006, to August 31, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the RO in Milwaukee, Wisconsin.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This issue was remanded by the Board in August 2016 for further development.

The issues of entitlement to service connection for sinusitis and rhinitis have been raised by the record in a September 2017 statement.  Therefore, this is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
               

REMAND

Additional development is necessary prior to the adjudication of this claim. 

The August 2016 remand requested that the Veteran be scheduled for an appropriate VA examination.  A February 2017 VA opinion noted that it is less likely than not that the Veteran's vocal cord dysfunction and reflux laryngitis are the result of, or incurred in, service from March 2006 to August 2006.  The VA examiner also, however, found that the Veteran's sinusitis and rhinitis are at least as likely as not incurred in, or the result of, service during the period of March 2006 to August 2006.

Subsequently, the Veteran submitted a claim in September 2017 for service connection for sinusitis and rhinitis.  The Board notes that the claims file contains a November 2008 medical record from Aurora Medical Center Oshkosh, in which it was noted that the Veteran had a chronic cough primarily due to vocal cord dysfunction, likely secondary to gastroesophageal reflux disease (GERD) and allergic rhinitis.  This medical record suggests that service connection for vocal cord dysfunction could potentially be secondary to allergic rhinitis.  Therefore, as the issue of entitlement to service connection for vocal cord dysfunction could potentially be impacted by resolution of the Veteran's pending sinusitis and rhinitis claims, the Board finds that adjudication of the issue of entitlement to service connection for vocal cord dysfunction must be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwines if one claim could have significant impact on the other)

Furthermore, the February 2017 VA examiner did not relate the Veteran's vocal cord dysfunction and reflux laryngitis to service on the basis that the Veteran's medical records indicate onset/treatment of the condition after the March 2006 to August 2006 time period.  The Board notes that an onset of the condition after March 2006 to October 2006 does not preclude the possibility that the condition was still caused by this period of service.  As such, an addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the February 2017 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to respond to the following:

a. Provide an opinion as to whether it is at least as likely as not that the Veteran's vocal cord dysfunction or reflux laryngitis was caused by her active duty service (March 2006 to August 2006).  In providing this opinion, the examiner is advised that a lack of onset during the identified time period does not preclude causation resulting from an injury, event, or illness during that time period.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran's vocal cord dysfunction or reflux laryngitis was caused or aggravated by her sinusitis or rhinitis.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

2. After adjudication of the Veteran's referred claims for service connection for sinusitis and rhinitis, readjudicate the Veteran's vocal cord dysfunction service connection claim on both a direct and a secondary basis.  In particular, review all the evidence that was submitted since most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, she should be provided a SSOC.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


